Citation Nr: 0622830	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-04 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for residuals, 
right knee meniscectomy, currently evaluated with a combined 
30 percent disability rating; with limitation of extension 
and flexion and degenerative spurs right femoral condyle, 
rated as 20 percent disabling; and with instability, rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1981 to 
November 1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An October 
1986 rating decision denied the veteran service connection 
for his right knee disorder, the denial was upheld by a 
September 1988 Board decision.  The June 1999 rating granted 
service connection and assigned a noncompensable rating.  A 
May 2002 rating decision raised the rating to 20 percent 
effective July 26, 2001.  A January 2003 rating decision 
found clear and unmistakable error in the evaluation of the 
residuals of the right knee meniscectomy and assigned 
separate ratings of 20 percent for residuals of right knee 
meniscectomy with limitation of extension and flexion and 
degenerative spurs right femoral condyle, and a 10 percent 
evaluation for residuals of right knee meniscectomy with 
instability effective July 26, 2001.  

In August 2004 the veteran failed to report for a Board 
hearing.  In September 2004 the Board remanded the issue for 
further development.  

The Board notes that a September 2003 Report of Contact 
indicated that the veteran wanted his convalescence extended 
to April 25, 2003.  This matter is referred to the RO for 
continued appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of right knee 
meniscectomy with limitation of extension and flexion and 
degenerative spurs right femoral condyle, are characterized 
by pain; limitation of flexion is limited to 95 degrees and 
limitation of extension is limited to 0 degrees.  

2.  The veteran's service-connected residuals of right knee 
meniscectomy with instability are slight in severity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of right knee 
meniscectomy with limitation of extension and flexion and 
degenerative spurs right femoral condyle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2005).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of right knee 
meniscectomy with instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the October 2004 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
October 2004 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio
 v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  

The Board also notes that the October 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the October 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA 
examinations.  Neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.   Regardless of whether 
the veteran was provided notice of the types of evidence 
necessary to establish disability ratings or effective dates 
for the issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the veteran's claim, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disorder warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected right knee disorder has 
received separate ratings under the provisions of Diagnostic 
Codes 5010-5260 and 5257.  Diagnostic Code 5010 applies to 
traumatic arthritis and provides that such is evaluated based 
upon limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  Under Diagnostic Code 5257, a 10 
percent rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  Thirty 
percent is the highest rating available under this diagnostic 
code.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  A thirty 
percent rating is the highest available under Code 5260.  
Under Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees 
warrants a 10 percent rating and extension limited to 15 
degrees warrants a 20 percent rating.  Extension limited to 
20 degrees warrants a 30 percent rating, extension limited to 
30 degrees warrants a 40 percent rating and extension limited 
to 45 degrees warrant a 50 percent rating.  The Board notes 
that standard motion of a knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

During a May 1999 VA examination the examiner in presenting 
the veteran's medical history as reported by the veteran 
indicated that the veteran injured his right knee in service 
and underwent a meniscectomy.  February 1999 x-rays appeared 
to show arthritis.  Physical examination of the knees showed 
flexion 0 to 140 degrees, extension was 0 degrees.  Range of 
motion was not limited by pain, weakness, fatigue or 
incoordination.  X-rays of the right knee reported no 
abnormality demonstrated.  The diagnosis was status post 
right knee meniscectomy.  

The veteran underwent a VA examination in March 2002.  He 
appeared to indicate that he had pain, stiffness, swelling, 
inflammation, dislocation, and locking.  The knee flared up 
about every 12 days, lasting 3 to 4 days especially after 
prolonged standing, walking, climbing up and down stairs, 
lifting or just cold weather.  He avoided kneeling and 
squatting.  The veteran was limited in his daily activities 
because of his right knee pain.  He worked as an electrician 
for 20 years.  Examination of the right knee revealed mild 
swelling.  There was instability, weakness, and an abnormal 
active range of motion.  The right knee had flexion of 
110/140 degrees and extension was -10/0 degrees.  There was 
additional fatigue, weakness, lack of endurance and 
incoordination limiting the range of motion but pain had the 
major impact of function.  The veteran did no have a 
constitutional sign of arthritis.  Diagnostic studies showed 
mild degenerative arthritis of the right knee.  The veteran's 
gait was slow but normal.  There was mild limitation of 
function of standing and walking observed.  X-rays showed 
degenerative hypertrophic spurring was present at the femoral 
and tibial condyles.  The knee joint and retropatellar spaces 
were not significantly narrowed.  The diagnosis was right 
knee status post meniscectomy, with ongoing pain and 
limitation of function.  With regards to the veteran's 
occupation, the examiner commented that the veteran was not 
able to stand or walk for a long time.  He had problems 
kneeling, squatting, climbing up and down stairs or crawling.  

Private medical records from the 2000s showed that the 
veteran continued to receive treatment for his right knee.  
In September 2002 he underwent an internal derangement of the 
right knee.  

The veteran had another VA examination in February 2005.  The 
claims folder was reviewed by the examiner prior to the 
examination.  The veteran worked as an electrician in the 
office and did not do field work.  He complained of pain in 
the knee upon prolonged standing and stiffness upon prolonged 
sitting.  Physical examination was unclear regarding the 
veteran's extension of the right knee as it seemed to 
indicate that it was 180 degrees extension and flexion was to 
95 degrees with minimal anterior laxity on draw test.  There 
was no locking of knees on movement of joints.  The 
assessment was chronic right knee pain, second to old surgery 
on meniscus and status post arthroscopy 2002 with good 
preservation of motion and muscle strength, controlled with 
medication.  X-rays of the right knee found degenerative 
change with medial compartment narrowing, there was a 
patellar spur.  A September 2005 addendum showed that 
extension was to 0 degrees and the veteran was able to fully 
extend without any limitation.  As for flexion, the veteran 
was able to flex his right knee from 0 to 95 degrees with 
slight limitation.  Anterior draw was very minimal for 
laxity, veteran was given a knee brace but rarely wore it.  
X-rays of the knee showed medial compartment narrowing and 
degenerative joint disease.   The examiner opined that the 
veteran had a fairly good presentation of knee function 
aggravated with pain by prolonged standing and sitting.  

The medical evidence has not demonstrated that the veteran 
warrants a higher rating than 20 percent for limitation of 
motion of his right knee under Diagnostic Codes 5260 and 5261 
as he does not have flexion limited to 15 degrees or 
extension limited to 20 degrees.  At most the evidence showed 
the veteran's extension was limited to -10/0 degrees and 
flexion was limited to 95 degrees.  While the February 2005 
VA examination was unclear when it reported 180 degrees for 
extension, this appears to be an isolated incident that is 
inconsistent with the remaining evidence of record.  The rest 
of the evidence indicated that the veteran had extension 
between 
-10 and 0 degrees.  

The Board has considered the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not seem to apply to 
the veteran's case given that he did not meet the criteria to 
receive a compensable rating under 5261 for limitation of 
extension.  VAOPGCPREC 9-2004 held that separate ratings 
could be assigned when the criteria under Codes 5260 and 5261 
were met.  In the present case, there is no basis for a 
compensable rating under Diagnostic Code 5261.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings when limitation of extension is 
noncompensable. 

The evidence also has not manifested that the veteran is 
entitled to a rating greater than 10 percent under Diagnostic 
Code 5257 for recurrent subluxation or lateral instability as 
the evidence did not suggest that the disability was moderate 
in severity.  While the March 2002 VA examination indicated 
that the veteran had instability, the more recent February 
2005 VA examination showed minimal anterior laxity on draw 
test.  The examiner commented that there was good 
preservation of motion and muscle strength, controlled with 
medication.  The September 2005 addendum indicated that 
anterior draw was very minimal for laxity, the veteran was 
issued a knee brace but rarely wore it.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


